PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

CARLSON, GASKEY & OLDS, P.C.
400 WEST MAPLE ROAD
SUITE 350
BIRMINGHAM, MI 48009


In re Application of Jason Philhower 
Appl No.: 15/060,944
Filed: 4 Mar 2016
For:  FUEL CELL POWER PLANT WITH REAL AND REACTIVE POWER MODES
:::::


DECISION ON PETITION
UNDER 37 CFR 1.181






This is a decision on the petition filed on January 4, 2022, requesting that the drawing objections from the Final Action dated October 8, 2021 be withdrawn.  

The petition is GRANTED. 

The petitioner asserts that the features objected to (i.e., the “plurality of fuel cells,” “load external to the fuel cell power plant,” and “grid external to the fuel cell power plant”) are mentioned in the description and known in the art such that they are not needed in the drawings. Otherwise, the replacement sheets submitted on November 17, 2021 in response to the Final Action dated October 8, 2021 showing the three features should be entered. 

37 CFR 1.81(a) states in part: The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented.

A review of the application file record reveals that figures 1 and 2 of the originally filed application dated June 21, 2016 appear sufficient to understand claim 1. Therefore, the objection to the drawings was done in error and is hereby withdrawn.

Any inquiries concerning this decision should be directed to Thienvu Tran, Supervisory Patent Examiner, Art Unit 2839, at 571-270-1276.

/ANDREA L WELLINGTON/                                                                                                                                                                  _______________________Andrea Wellington
Director, Technology Center 2800

AW/tt:lf  /LEE A FINEMAN/